311 F.2d 946
Robert J. ANGLIN, Administrator of the Estate of Susan Elizabeth Hord, Deceased, Appellant,v.Joseph C. DOHERTY and Walter Hazlett, Jr.
No. 14097.
United States Court of Appeals Third Circuit.
Submitted on Briefs January 24, 1963.
Decided January 28, 1963.

Appeal from United States District Court for the Western District of Pennsylvania; Joseph P. Willson, District Judge.
Louis C. Glasso, Pittsburgh, Pa. (Michael J. Pugliese, Pittsburgh, Pa., on the brief), for appellant.
Bruce R. Martin, Pittsburgh, Pa. (Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for appellee, Joseph C. Doherty.
Robert E. Wayman, Pittsburgh, Pa. (Dickie, McCamey, Chilcote & Robinson, Pittsburgh, Pa., on the brief), for appellee, Walter Hazlett, Jr.
Before STALEY and SMITH, Circuit Judges, and SHAW, District Judge.
PER CURIAM.


1
The sole question presented by this appeal is whether the district court abused its discretion in dismissing this civil action for failure of the plaintiff to appear for trial. We have carefully reviewed the record and have concluded that there was no abuse of discretion by the district court.


2
The judgment of the district court will be affirmed.